Barnard, P. J.:
There is no case made for a writ of mandamus. The relators applied to the surrogate of Kings county for a final accounting. The account of Nathaniel Miles, one of the administrators, was the subject of much objection, and the same were referred by the surrogate to Mr. ~W. S. Coggswell. After a protracted hearing the referee made a report which was confirmed by the surrogate. Before a final decree was signed, the administrator Miles made an application to open the decree, upon proof that he had omitted to credit himself with a large sum, which had been paid to one of the relators, Mrs. Miller. The surrogate permitted Miles, the administrator, to filo a “ supplemental account thereof,” with vouchers, and the same was referred back to the referee to hear and determine the questions arising upon the account, and to report back the testimony. This order was within the statute power of the surrogate. By section 2481, subdivision 6, the surrogate has power to open, vacate, set aside or modify a decree, or to grant new trials. His order in such a case is appealable, and, if erroneous, can be corrected by force of the same section. Mandamus is not a remedy by which such an order can be disregarded. The supplemental, account involved the opening of the decree so far, and the duty of the surrogate was not a^ ministerial one to sign the decree, as it would have been if no. supplemental account was permitted.
The order should be affirmed, with fifty dollars costs.
Dykman, J., concurred.
Order refusing writ of mandamus affirmed, with costs and disbursements.